

116 S3230 IS: Technical Assistance for Small and Underserved Providers to Prevent Oversights and Refocus on Treatment Act
U.S. Senate
2020-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3230IN THE SENATE OF THE UNITED STATESJanuary 28, 2020Ms. Cortez Masto (for herself and Mr. Portman) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title XVIII of the Social Security Act to provide for an extension of funding for
			 technical assistance to small practices and practices in health
			 professional shortage areas under the Merit-based Incentive Payment System
			 (MIPS).
	
 1.Short titleThis Act may be cited as the Technical Assistance for Small and Underserved Providers to Prevent Oversights and Refocus on Treatment Act or the TA SUPPORT Act.
		2.Extension of funding for technical assistance to small practices and practices in health
			 professional shortage areas under MIPS
 (a)In generalSection 1848(q)(11)(B) of the Social Security Act (42 U.S.C. 1395w–4(q)(11)(B)) is amended by striking through 2020 and inserting through 2025.
			(b)Study and report
 (1)StudyThe Secretary of Health and Human Services (in this subsection referred to as the Secretary) shall conduct a study on the impact of the technical assistance funded under paragraph (11) of section 1848(q) of the Social Security Act (42 U.S.C. 1395w–4(q)). Such study shall include an analysis of—
 (A)the practices that have received technical assistance through such funding; and
 (B)the progress that professionals in such practices have made to improve within the Merit-based Incentive Payment System (MIPS) under such section 1848(q); and
 (C)the progress that professionals in such practices have made to transition to the implementation of and participation in an alternative payment model as described in section 1833(z)(3)(C) of such Act (42 U.S.C. 1395l(z)(3)(C)).
 (2)ReportNot later than 180 days after the date of enactment of this Act, the Secretary shall submit to Congress a report on the study conducted under paragraph (1), together with recommendations for such legislation and administrative action as the Secretary determines appropriate.